DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PUB 2013/0009659), hereinafter Liu, and in view of Liu et al. (US PUB 2013/0300402), hereinafter Liu-402.

(Figure 3 of Liu is provided with annotations below for the applicant’s convenience)


    PNG
    media_image1.png
    309
    422
    media_image1.png
    Greyscale

With respect to claims 1 and 10, Liu discloses a magnetic sensor device (See [200] in figure 3 of Liu), comprising: a substrate having a surface (See [A] in figure 3 of Liu); a first magnetic sensor disposed at a first location on, over, or in direct contact with the surface (See the element pointed to by [202] in figure 3 of Liu), the first magnetic sensor being configured for detecting a magnetic field (See paragraphs [0025] and [0026] of Liu); a second magnetic sensor disposed at a second location different from the first location on, over, or in direct contact with the surface (See the element to the right of the element pointed to by [202] in figure 3 of Liu), the second magnetic sensor being configured for detecting a magnetic field (See paragraphs [0025] and [0026] of Liu); one or more inductors disposed over the substrate surface (See [203], [204], [205] and [206] in figure 3 of Liu) and located to provide a magnetic field to the first magnetic sensor and to the second magnetic sensor (See paragraph [0040] of Liu); and a magnetic sensor controller having a control circuit for controlling the first magnetic sensor, the second magnetic sensor, and the one or more inductors (See paragraph [0037] of Liu); wherein the control circuit includes circuitry adapted: for controlling the first magnetic sensor to measure a first magnetic field (See paragraph [0037] of Liu) and the one or more inductors to provide a fifth magnetic field (See paragraph [0037] of Liu); for controlling the first magnetic sensor to measure a third magnetic field (See paragraph [0009] of Liu) but fails to disclose the one or more inductors to provide a sixth magnetic field; for controlling the second magnetic sensor to measure a second magnetic field and the one or more inductors to provide the fifth magnetic field; for controlling the second magnetic sensor to measure a fourth magnetic field and the one or more inductors to provide the sixth magnetic field; for calculating a relative sensitivity matching value that converts magnetic field values measured by the first magnetic sensor to a comparable magnetic field value measured by the second magnetic sensor or that converts magnetic field values measured by the second magnetic sensor to a comparable magnetic field value measured by the first magnetic sensor. However, Liu-402 does disclose the one or more inductors to provide a sixth magnetic field (See claim 12 of Liu-402); for controlling the second magnetic sensor to measure a second magnetic field (See paragraph [0020] of Liu-402) and the one or more inductors to provide the fifth magnetic field (See claim 12 of Liu-402); for controlling the second magnetic sensor to measure a fourth magnetic field (See claim 11 of Liu-402) and the one or more inductors to provide the sixth magnetic field (See claim 12 of Liu-402); for calculating a relative sensitivity matching value that converts magnetic field values measured by the first magnetic sensor to a comparable magnetic field value measured by the second magnetic sensor (See paragraph [0018] of Liu-402 in view of claim 16 of Liu-402) or that converts magnetic field values measured by the second magnetic sensor to a comparable magnetic field value measured by the first magnetic sensor (See paragraph [0018] of Liu-402 in view of claim 16 of Liu-402). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Liu to include the features as disclosed by Liu-402 because doing so ensures high accuracy magnetic field detection.
With respect to claim 2, the combination of Liu and Liu-402 discloses the magnetic sensor device of claim 1, wherein the inductor is a coil, a solenoid, or a straight conductor (See [203], [204], [205] and [206] in figure 3 of Liu).
With respect to claim 3, the combination of Liu and Liu-402 discloses the magnetic sensor device of claim 1, wherein the fifth or the sixth magnetic field is zero, or wherein the fifth and sixth magnetic fields have an opposite polarity, or wherein the fifth and sixth magnetic fields have a common magnitude (See paragraph [0033] of Liu-402).
With respect to claims 4 and 11, the combination of Liu and Liu-402 discloses the magnetic sensor device of claim 1, wherein the control circuit includes circuitry adapted for controlling the first magnetic sensor to measure a first ambient magnetic field, for controlling the second magnetic sensor to measure a second ambient magnetic field, for correcting the ambient magnetic field measurement of the second magnetic sensor with the relative sensitivity matching value to form a corrected measurement, and for combining the ambient magnetic field measurement by the first magnetic sensor and the corrected ambient magnetic field measurement to form a magnetic field measurement (See paragraph [0036] of Liu-402).
With respect to claims 5 and 12, the combination of Liu and Liu-402 discloses the magnetic sensor device of claim 4, wherein the control circuit includes circuitry adapted for controlling the first magnetic sensor to measure the ambient magnetic field at the same time that the circuitry controls the second magnetic sensor to measure the ambient magnetic field (See paragraph [0036] of Liu-402).
With respect to claims 6 and 13, the combination of Liu and Liu-402 discloses the magnetic sensor device of claim 3, wherein the control circuit includes circuitry adapted for controlling the one or more inductors to provide a magnetic field having a forward polarity and for controlling the first magnetic sensor to measure the ambient magnetic field including the forward polarity magnetic field, for controlling the one or more inductors to provide a magnetic field having a reverse polarity and for controlling the first magnetic sensor to measure the ambient magnetic field including the reverse polarity magnetic field, and for then calculating the ambient magnetic field excluding any field provided by the one or more inductors by combining the two measurements (See paragraph [0036] of Liu-402).
With respect to claims 7 and 14, the combination of Liu and Liu-402 discloses the magnetic sensor device of claim 1, wherein the control circuit includes circuitry adapted for controlling the one or more inductors to provide a magnetic field having a forward polarity and for controlling the first magnetic sensor to measure the ambient magnetic field including the forward polarity magnetic field, for controlling the one or more inductors to provide a magnetic field having a reverse polarity and for controlling the second magnetic sensor to measure the ambient magnetic field including the reverse polarity magnetic field, for correcting the measurement by the second magnetic sensor using the relative sensitivity matching value to produce a corrected measurement, and for then calculating the ambient magnetic field excluding any field provided by the one or more inductors by combining the measurement by the first magnetic sensor and the corrected measurement (See paragraph [0036] of Liu-402).
With respect to claim 8, the combination of Liu and Liu-402 discloses the magnetic sensor device of claim 1, wherein the control circuit includes circuitry adapted for controlling the first magnetic sensor to measure the ambient magnetic field and for controlling the second magnetic sensor to measure the ambient magnetic field, for correcting the measurement by the second magnetic sensor using the relative sensitivity matching value to produce a corrected measurement, and for calculating a magnetic field gradient by combining the measurement by the first magnetic sensor and the corrected measurement (See paragraphs [0036], [0044] and [0046] of Liu-402).
With respect to claims 9 and 15, the combination of Liu and Liu-402 discloses the magnetic sensor device of claim 1, wherein the relative sensitivity matching value includes or is a multiplication or division factor, wherein the relative sensitivity matching value includes or is an additive or subtractive offset factor, or wherein the relative sensitivity matching value includes both a multiplication or division factor and an additive or subtractive offset factor (See paragraphs [0016] and [0046] of Liu-402).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2013/0073238 discloses a current sensor and attachment structure of the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858